Order Per Curiam: Steven Frey, Jr., appeals, following a jury trial, his convictions of first-degree statutory sodomy, § 566.062, and second-degree statutory sodomy, § 566.064, for which he was sentenced by the court as a persistent felony offender to concurrent terms of twenty-five and fifteen years, respectively. Frey brings two points on appeal. First, he argues that the court erred in admitting his statement to Officer Swanson because it was taken in violation of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). Second, he argues that the court erred in refusing to grant a mistrial after a State’s witness mentioned that Frey had been in jail on the charges. Finding no error, we affirm. Rule 30.26(b).